Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-28-2003

Hamilton v. Leavy
Precedential or Non-Precedential: Precedential

Docket 01-3062




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Hamilton v. Leavy" (2003). 2003 Decisions. Paper 764.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/764


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
PRECEDENTIAL

       Filed February 28, 2003

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 01-3062

JEROME HAMILTON,

v.

FAITH LEAVY; PAMELA FAULKNER; WILLIAM QUEENER;
FRANCES LEWIS; GEORGE DIXON; JACK STEPHENSON;
DEBORAH CRAIG; JOANNE SMITH; DENNIS LOEBE;
ELDORA TILLERY; FRANCIS COCKROFT; JERRY BORGA;
RICHARD SHOCKLEY,

       Appellants

Appeal from the United States District Court
for the District of Delaware
(D.C. Civil Action No. 94-cv-00336)
District Judge: Honorable Gregory M. Sleet

Argued April 18, 2002

Before: NYGAARD, AMBRO, Circuit Judges
and O’NEILL,* District Judge

(Opinion filed: February 28, 2003)
________________________________________________________________

* The honorable Thomas N. O’Neill, United States District Court Judge
for the Eastern District of Pennsylvania, sitting by designation.


       Marc P. Niedzielski, Esquire (Argued)
       Stuart B. Drowos, Esquire
       Department of Justice
       820 North French Street
       Wilmington, DE 19801

        Attorneys for Appellants

       John W. Shaw, Esquire (Argued)
       Young, Conaway, Stargatt & Taylor
       P.O. Box 391, 1000 West Street
       Brandywine Building, 17th Floor
       Wilmington, DE 19801-0391

        Attorney for Appellee

OPINION OF THE COURT

AMBRO, Circuit Judge:

This 42 U.S.C. S 1983 case is before us on interlocutory
appeal. The defendants, members of the Gander Hill Prison
Multi-Disciplinary Team ("MDT") and the Delaware
Department of Corrections Central Institutional
Classification Committee ("CICC"), challenge the District
Court’s denial of their summary judgment motion for
absolute or qualified immunity from Delaware prisoner
Jerome Hamilton’s lawsuit alleging violations of the Eighth
Amendment. The defendants contend that they are entitled
to absolute immunity because they acted pursuant to a
court order or otherwise in a quasi-judicial capacity.
Alternatively, they argue that they should receive qualified
immunity because they did not violate Hamilton’s Eighth
Amendment rights or because their actions were objectively
reasonable. We agree with the District Court that on this
record the defendants are not absolutely immune on the
ground that they acted pursuant to a court order. We
remand, however, for the District Court to analyze under
the legal tests noted below whether the defendants are
entitled either to absolute immunity for acting in a quasi-
judicial capacity or to qualified immunity.

                                2


FACTS1

On August 5, 1992, Hamilton’s cellmate in Delaware’s
Gander Hill prison attacked and injured him.2 Hamilton
alleges that his cellmate was able to commit this assault
because the defendant prison officials acted with deliberate
indifference to his safety.

Hamilton has been the victim of numerous attacks from
other inmates throughout his lengthy stint in the Delaware
prison system, some of which we described in a prior
appeal in this case. See Hamilton v. Leavy, 117 F.3d 742,
744-45 (3d Cir. 1997) (Hamilton I). For Hamilton’s safety,
prison officials have transferred him among various prisons
both in and outside Delaware and have placed him in
protective custody.

In 1986 Hamilton cooperated with a drug trafficking
investigation at the Gander Hill prison that ended with the
arrest of prison officials and inmates. He became known as
a "snitch" and, as a result, prison officials repeatedly had to
place him in protective custody. In 1990 prison officials
transferred Hamilton to a Virginia prison "[b]ecause there
appeared to be no safe place for Hamilton in the Delaware
prisons." Id. at 745.

After the move to Virginia, however, Hamilton initiated
two civil lawsuits in Delaware state courts, and he was
returned in December 1991 to the Gander Hill prison to
enable him to prosecute those actions effectively. He
brought one of the lawsuits against state officials. Deputy
Attorney General John Polk defended that case. Judge
Clarence Taylor of the Delaware Superior Court, who
_________________________________________________________________

1. The District Court ruled on the defendants’ motion for summary
judgment and so viewed the facts in the light most favorable to
Hamilton, the non-moving party. As we explain below, we do not have
jurisdiction to review the District Court’s fact-finding in this case. We
therefore rely upon its opinion to lay out the facts upon which we rule,
as well as our prior opinion in Hamilton v. Leavy, 117 F.3d 742 (3d Cir.
1997), to which the District Court referred readers for further factual
background.

2. We follow the practice of the parties and the District Court by referring
to the prison by its colloquial name, Gander Hill; its official title is the
Multi-Purpose Criminal Justice Facility.

                                3


presided over the case, held a hearing on December 13,
1991, and addressed the question where Hamilton could be
housed while discovery took place.

Deputy A.G. Polk suggested to the Court that Hamilton
be kept in Delaware for a "month or so." When Judge
Taylor expressed concern that the Delaware prison system
be able to take the "special precautions" necessary for
Hamilton, Polk volunteered to check with the appropriate
officials whether this was possible, and the Court granted
a recess for him to do so. After the recess, Polk informed
the Court that an official from the Delaware Department of
Corrections Compact had "reiterated to [him] that Mr.
Hamilton is in need of protective custody," but that the
Department could "accommodate" Hamilton for two months
at either Gander Hill or the Sussex Correctional Institution.
Polk then stated that he had requested that the
Department keep Hamilton at Gander Hill.3
_________________________________________________________________

3. The exchange went as follows:

       The Court: . . . [O]n your suggestion that   he be kept here in
       Delaware for the next month or so, I think   that ought to be cleared
       with the prison people because it involves   special precautions . . . ,
       whether they are in a position to maintain   those-- that precaution
       during the period you’re talking about.

       Deputy A.G.: I would undertake that task of clearing it with the
       Department, Your Honor.

        . . .

       The Court: . . . [I]f it doesn’t pose a problem to the prison
       administration for him to be detained up here for a month or longer
       in order for him to have access to the lawbooks and get out his
       discovery and so on while he’s up here, then that would seem like
       the best solution to move this case forward from where it is today.
       . . .

       [Recess held to allow the Deputy A.G. to check with prison officials
       regarding housing Hamilton in Delaware.]

       Deputy A.G.: Your Honor, I’ve called the deputy administrator for the
       Delaware Department of Corrections Compact and they’ve indicated
       that a one to two-month stay by Mr. Hamilton in Delaware is
       something they can accommodate.

                                4


The Court next informed Hamilton:

       Let’s leave it that way, then. So, you’ll -- you are to be
       detained up here at the State Gander Hill Prison for a
       length of time up to two months, and it will be
       dependent [on] what reports I get back from the Deputy
       Attorney General, from you and what progress is made
       toward resolving this thing without further trial. .. .
       Prison will have you up to two months and during that
       time Mr. Polk will cooperate with you and try to work
       out something . . . .

The docket entry for December 13 states: "Detained at
Gander Hill up to 2 months in protective custody."

Hamilton was still at the Gander Hill prison on March 5,
1992, almost three months later, when Judge Taylor sent a
letter to the Deputy A.G.:

        At a hearing held on December 13, 1991, you were
       ordered to supply petitioner Jerome Hamilton with
       answers to petitioner’s requests for admissions by
       December 27, 1991 . . . .

        [T]he Interstate Corrections Compact Administrator
       has contacted my office to see if the petitioner can be
       returned to the prison from which he had been
       transferred for the purpose of resolving this case.

        You have failed to comply with my order of December
       13, 1991. If Gander Hill Prison needs action, then you
       should take immediate action to comply with the order
       of December 13, 1991. Until you comply with the
       Order, there is no alternative but to keep petitioner
       Hamilton at the Gander Hill facility.
_________________________________________________________________

       The Court: They can?

       Deputy A.G.: They can accommodate. She reiterated to me that Mr.
       Hamilton is in need of protective custody, and I said can you
       accommodate him in Delaware. She said he can be accommodated
       in Gander Hill or SCI [Sussex Correctional Institution]. My request
       of the Department -- and I don’t think that there would be a
       problem in adhering to this -- is that he be housed up here in
       Gander Hill.

                                5


        IT IS SO ORDERED.

Later that month, Hamilton, still in the Gander Hill
prison, filed a grievance against a correctional officer there
for calling him in front of other prisoners "a good telling
mother f_____g snitcher." Witnesses confirmed this incident.
The Resident Grievance Resolution Committee, composed of
five prison officials, recommended to the Deputy Warden
that "a thorough investigation" take place because
comments that a prisoner is a "snitch" have the potential to
cause "a major disturbance and require[ ] immediate
action." The Deputy Warden concluded on June 15, 1992,
that the correctional officer did make the statement.

Three days later, the MDT -- made up of defendants
Faith Leavy, Pamela Faulkner (now Minor), and William
Queener -- reviewed Hamilton’s file, summarized his
situation in a written report, and unanimously
recommended that he be placed in protective custody. After
reviewing the MDT report and recommendation, the CICC,
which had the authority to place Hamilton in protective
custody, decided on June 24, 1992, to take "no action" on
the report, which meant that Hamilton remained without
additional safety precautions in the Gander Hill general
prison population. The members of the CICC are also
defendants in this lawsuit.

A month after the "no action" decision, inmate Steven
Clayton joined the prison population at Gander Hill and
sometime before August 5, 1992, became Hamilton’s
cellmate. That day, Clayton attacked Hamilton, fracturing
his jaw and sending him to the hospital, where he had two
metal plates inserted. Clayton pled guilty to the assault and
stated that he attacked Hamilton because he was"a
snitcher on inmates and officers" at Gander Hill.

Coincidentally, on the same day as the assault (August
5), Judge Haile Alford, who had taken over Hamilton’s civil
case in the Delaware Superior Court when Judge Taylor
retired, wrote a letter to Hamilton, informing him:

       Judge Taylor ordered you held at Gander Hill until the
       Deputy Attorney General had attempted to resolve this
       matter with you without further trial. A review of the
       file in this case reveals that Deputy Attorney General

                                6


       John Polk, after writing to the Court anticipating a
       settlement of this claim[,] has requested a trial date
       and that a Scheduling Order in this matter has been
       entered, setting a trial date of March 31, 1993.

       The letter from the Court dated March 5, 1992, does
       not order that you are to be held at Gander Hill until
       the completion of your case. Because this case is now
       set down for trial, the conditions that caused you to be
       incarcerated at Gander Hill have changed, and there is
       no longer a reason in [this case] for you to remain at
       that specific facility.

PROCEEDINGS

Hamilton filed this S 1983 lawsuit on June 20, 1994, in
the District Court for the District of Delaware against MDT
members Leavy, Faulkner, and Queener, and against
Frances Lewis, chair of the CICC, alleging deliberate
indifference to Hamilton’s safety in violation of his Eighth
Amendment right to be free of cruel and unusual
punishment. The Court entered summary judgment in favor
of the MDT defendants because they "were without
authority to effectuate their own recommendation that
Hamilton be placed in protective custody, [and therefore]
they could not be found to have deliberately disregarded
serious risks to his safety." Hamilton I, 117 F.3d at 748.
The Court also granted summary judgment to defendant
Lewis on the ground that no reasonable factfinder could
find that she knew that keeping Hamilton in the Gander
Hill general prison population without additional safety
precautions put Hamilton in substantial risk of suffering
serious harm.

Hamilton appealed, and in June 1997 our Court
reversed. See id. at 744. As to the MDT defendants, we
noted Hamilton’s argument that the MDT could have
provided him with additional protection by, for instance,
putting him in administrative segregation, even if the MDT
did not have the authority to place him in protective
custody. See id. at 748. We concluded that the "failure of
the MDT defendants to take additional steps beyond the
recommendation of protective custody could be viewed by a

                                7


factfinder as the sort of deliberate indifference to inmate
safety that the Constitution forbids." Id. at 749. As to
defendant Lewis, we explained that she "was made aware of
a substantial risk to Hamilton’s safety when she reviewed
the MDT’s unanimous recommendation to place Hamilton
in protective custody" and, accordingly, that"a factfinder
could infer that Lewis knew that the threat to Hamilton’s
safety was imminent." Id. at 747.

Back in the District Court, Hamilton amended his
complaint to add additional defendants: George Dixon, Jack
Stephenson, Deborah Craig, Joanne Smith, Dennis Loebe,
Eldora Tillery, Francis Cockroft, Jerry Borga, and Richard
Shockley, all members of CICC when the assault occurred.
On July 27, 2001, the District Court denied the defendants’
second motion for summary judgment. They timely
appealed.

JURISDICTION

We generally have jurisdiction to review only "final
decisions" of district courts. 28 U.S.C. S 1291. A denial of
summary judgment, from which the defendants appeal
here, usually does not qualify as a final decision for
purposes of S 1291 because, far from finally deciding the
case, it is a decision to permit the litigation to continue. See
Giuffre v. Bissell, 31 F.3d 1241, 1245 (3d Cir. 1994). Under
the collateral order doctrine, however, we have jurisdiction
to review the District Court’s decision if it (1) conclusively
determines a disputed question, (2) resolves an important
issue completely separate from the merits of the action, and
(3) is effectively unreviewable on appeal from a final
judgment. See Mitchell v. Forsyth, 472 U.S. 511, 524-25
(1985) (citing Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541, 546 (1949)).

Pre-trial denials of absolute or qualified immunity are
frequently appropriate for appellate review under the
collateral order doctrine. An appeal from such a denial may
conclusively determine the disputed question of the
defendants’ entitlement to immunity, a question that is
conceptually separate from the merits of the case. See id. at
527-28. And because immunity is intended to protect the

                                  8


defendant "from   suit," id. at 526 (emphasis in original) --
not simply from   an adverse judgment at the conclusion of
litigation -- a   grant of immunity after a final judgment
"would come too   late." Johnson v. Jones , 515 U.S. 304, 312
(1995).

We have jurisdiction to review a pre-trial denial of
immunity under the collateral order doctrine only to the
extent that it raises questions of law. See Giuffre, 31 F.3d
at 1245 ("[A]n order denying qualified or absolute
immunity, to the extent that the order turns on an issue of
law, is immediately appealable under the collateral order
doctrine.") (citation omitted). We may not review the District
Court’s "identification of the facts that are subject to
genuine dispute," but instead we review the legal issues in
light of the facts that the District Court determined had
sufficient evidentiary support for summary judgment
purposes. See Ziccardi v. City of Philadelphia , 288 F.3d 57,
59, 61 (3d Cir. 2002).4 And, of course, we give de novo
review to those legal issues. Giuffre, 31 F.3d at 1251.

DISCUSSION

A. Absolute immunity for actions taken pursuant to a
       court order

The defendants assert that they should receive absolute
immunity from Hamilton’s claim that they violated the
Eighth Amendment because the conduct (or lack thereof)
for which they are sued was taken pursuant to a court
order. As the defendants see it, the Superior Court’s orders
-- Judge Taylor’s December 13 oral decision and docket
order and his March 5 letter to the Deputy A.G.--
prohibited the defendants from moving Hamilton from the
Gander Hill prison. The defendants argue that the Delaware
prison system did not at that time provide for protective
_________________________________________________________________

4. The facts sufficiently proven for summary judgment purposes include
those facts not subject to genuine dispute as well as those facts that are
subject to such dispute, viewed in the light most favorable to Hamilton,
the non-moving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
255 (1986) ("The evidence of the non-movant is to be believed, and all
justifiable inferences are to be drawn in his favor.").

                                9


custody at Gander Hill, so they could not have placed
Hamilton in protective custody without violating the
Superior Court’s order to keep him at Gander Hill.

The defendants are correct that action taken pursuant to
a facially valid court order receives absolute immunity from
S 1983 lawsuits for damages. See Wolfe v. City of Pittsburgh,
140 F.3d 236, 240 (3d Cir. 1998); Richman v. Sheahan, 270
F.3d 430, 437 (7th Cir. 2001).5 The District Court so
recognized but nonetheless denied the defendants’ motion
for absolute immunity because they had not established
that they acted pursuant to a court order. The Court
concluded instead that the Superior Court’s orders did not
prohibit the defendants from moving Hamilton from the
Gander Hill prison to another facility in order to place him
in protective custody and that, even if the orders had
prohibited such action, they did not also prevent the
defendants from otherwise providing Hamilton with effective
protection at Gander Hill.

Hamilton contends, however, that the question whether
the defendants acted pursuant to an order of the Superior
Court is one of fact and therefore an issue we cannot
address. In the end, whether a defendant is entitled to
absolute immunity is a question of law, see Carver v.
Foerster, 102 F.3d 96, 99 (3d Cir. 1996) ("Absolute
immunity is an issue of law . . . ."); In re Montgomery
County, 215 F.3d 367, 372 (3d Cir. 2000) ("Absolute
immunity is a purely legal question . . . ."), but we agree
with Hamilton that this ultimately legal issue can also
involve factual questions.

Indeed, in Lockhart v. Hoenstine, 411 F.2d 455 (3d Cir.
1969), we treated the question whether a defendant acted
pursuant to a court order -- the question presented here --
as one of fact. Id. at 460. The disputed question there
concerned whether a court had issued an order to the
defendant -- the court’s prothonotary -- not to accept the
_________________________________________________________________

5. This type of immunity is sometimes referred to as "quasi-judicial"
immunity. We reserve this moniker, however, for another form of
immunity asserted by the defendants (for acting in a role that is
functionally comparable to that of a judge, rather than under the
authority of a court order), discussed in Section B below.

                                10


plaintiff ’s papers for filing. Id. at 457-58. Here, in contrast,
the key issue is not factually whether the Superior Court
entered an order at all, but is instead what the Superior
Court’s orders mean. This is a question of law, see Apex
Fountain Sales, Inc. v. Kleinfeld, 818 F.2d 1089, 1097 (3d
Cir. 1987) (The "construction of . . . [a] court order" is "a
purely legal issue."), which we can review. We turn now to
that question.

The defendants repeat to this Court their contention,
rejected by the District Court, that the Superior Court’s
orders forbade them from moving Hamilton from the
Gander Hill prison to another facility where he could be
placed in protective custody. We agree with the District
Court’s conclusion.

The Superior Court’s order of December 13, 1991, did not
by itself prohibit moving Hamilton. To recap, on December
13 Judge Taylor agreed to the Deputy A.G.’s request that
Hamilton be detained in a Delaware prison only after
receiving assurances that the Delaware Department of
Corrections could take the "special precautions" necessary
for Hamilton’s safety. It was at the Deputy A.G.’s request
that the Superior Court ordered that Hamilton be kept at
Gander Hill rather than at the Sussex Correctional
Institution. And the December 13 docket entry states that
Hamilton is to be housed at Gander Hill "up to 2 months in
protective custody."

The December 13, 1991 colloquy with Judge Taylor
(which in his March 5, 1992 letter he referred to as an
order) did not require Hamilton’s detention for more than a
period of two months at Gander Hill, instead of at Sussex
or another prison. But especially it cannot be interpreted to
have required his detention at Gander Hill if the prison
officials there became unable (or unwilling) to keep
Hamilton in "protective custody" or to provide some other
form of "special precautions" for his safety. Accordingly, the
order did not prohibit the MDT or the CICC in the summer
of 1992 (the key time period) from placing Hamilton in a
facility that could provide him with protective custody.

We reach the same conclusion as to the March 5 letter.
Again, that letter, addressed to Deputy A.G. Polk,

                                11


concluded: "Until you comply with the Order, there is no
alternative but to keep petitioner Hamilton at the Gander
Hill facility." This statement did not require that the
defendants keep Hamilton at Gander Hill indefinitely, as
they seem to argue. Instead, it explicitly states that it will
operate only until the time that the Deputy A.G. complied
with "the Order." Read in context, the "Order" with which
the Deputy A.G. must comply refers to the Superior Court’s
December 13 order that the Deputy A.G. participate in
discovery, communicate with Hamilton, and inform the
Court of the results of this process.

Judge Alford’s letter of August 5 is in accord with our
understanding of the March 5 letter. She explained that
"Judge Taylor ordered [Hamilton] held at Gander Hill until
the Deputy Attorney General had attempted to resolve this
matter with [Hamilton] without further trial." And further:
"The letter from the Court dated March 5, 1992, does not
order that [Hamilton was] to be held at Gander Hill until
the completion of [the civil] case." Finally, Judge Alford’s
letter also tells us that by August 5 the Deputy A.G. had
reported to the Superior Court on the progress of the civil
suit litigation and that trial had been set, putting an end to
the March 5 requirement that Hamilton stay at Gander Hill.

Accordingly, neither of the Superior Court orders explains
adequately the defendants’ failure to remove Hamilton from
Gander Hill. They are therefore not entitled to absolute
immunity on this ground.

The District Court also held that the Superior Court’s
orders "would not have prevented the defendants from
providing Hamilton with effective protection at Gander Hill"
and thus, on this ground as well, the orders did not provide
absolute immunity to the defendants. We again agree with
the District Court.

The Tenth Circuit has addressed an analogous issue. In
Turney v. O’Toole, 898 F.2d 1470 (10th Cir. 1990), also a
S 1983 case, a state court ordered the seventeen-year-old
plaintiff confined at a state hospital for mental health
treatment. Id. at 1471. At the hospital, the plaintiff was
placed in the adult maximum security unit. Id. at 1472.
"When efforts to find a more suitable placement failed," the

                                12


plaintiff obtained a writ of habeas corpus ordering his
release. Id. The plaintiff then sued the superintendent and
a psychologist at the hospital, alleging violations of S 1983.
The District Court granted absolute immunity to the
defendants on the ground that they were acting pursuant
to the court order. Id.

The Tenth Circuit reversed in part, holding that the
defendants "were absolutely immune from liability arising
from the fact of [the plaintiff ’s] confinement, but that they
were only qualifiedly immune from liability arising from the
conditions in which he was held." Id. The Court explained:

       [T]his absolute immunity [for the plaintiff ’s
       confinement] extended only to acts prescribed by[the
       court’s] order, . . . and . . . all the order decreed was
       [the plaintiff ’s] confinement at [the hospital]. It did not
       dictate any specific placement or treatment within the
       facility. Therefore, the defendants are not absolutely
       immune from liability arising from [the plaintiff ’s]
       placement in the maximum security ward.

Id. at 1474 (citations omitted); see also Nixon v. Fitzgerald,
457 U.S. 731, 755 (1982) ("In defining the scope of an
official’s absolute privilege, this Court has recognized that
the sphere of protected action must be related closely to the
immunity’s justifying purposes.").

The Superior Court’s orders entered in this case did not
direct the defendants -- expressly or otherwise-- to confine
Hamilton in conditions that they knew posed a substantial
risk of serious harm. The Superior Court’s concern that a
Delaware facility take "special precautions" to ensure
Hamilton’s safety and the December 13 docket entry noting
that Hamilton was to be kept in "protective custody" made
clear that he must remain safe.

Even if the Superior Court had not stated such explicit
concern for Hamilton’s safety (indeed ordered that he be
placed in protective custody), nothing else in the Court’s
orders provides a basis to interpret them as having
prohibited any of the defendants from taking steps to
provide Hamilton with effective protection. In accord with
the Tenth Circuit’s decision in Turney, we hold that the
Superior Court’s December 13 and March 5 orders cannot

                                13


immunize the defendants for their allegedly
unconstitutional failure to take action to protect Hamilton.

* * *

We conclude that the defendants are not entitled to
absolute immunity from Hamilton’s Eighth Amendment
claim on the basis of the Superior Court’s orders
concerning Hamilton’s confinement in Delaware. We
therefore affirm the District Court’s decision denying the
defendants’ motion for summary judgment on this ground.

B. Quasi-judicial absolute immunity

The defendants also argue that they are entitled to
absolute immunity because they acted in quasi-judicial
capacities when, in the case of the CICC defendants, they
decided to take "no action" on the MDT’s recommendation
that Hamilton be placed in protective custody, and when, in
the case of the MDT defendants, they chose to take no
steps to secure Hamilton’s safety other than the
recommendation they made to the CICC. The District
Court, citing Cleavinger v. Saxoner, 474 U.S. 193 (1985),
held that the defendants could not receive quasi-judicial
absolute immunity because "this type of immunity generally
does not extend to prison officials."

Quasi-judicial absolute immunity attaches when a public
official’s role is "functionally comparable" to that of a judge.
Butz v. Economou, 438 U.S. 478, 513 (1978). To determine
this, a court must consider whether the official acted
independently and what procedural safeguards attended
his/her decision-making process. See Cleavinger , 474 U.S.
at 202. Cleavinger concerned whether members of a prison
disciplinary committee could receive quasi-judicial
immunity. Before holding that they could not, the Supreme
Court analyzed the independence and safeguards
accompanying the committee’s decision-making process. Id.
at 202-06. In so doing, the Court did not hold per se that
prison officials can never receive quasi-judicial immunity.
Though the District   Court may be correct that prison
officials generally   cannot receive quasi-judicial immunity,
Cleavinger requires   that it analyze whether the particular
defendants here are   entitled to that immunity. The District

                                  14


Court did not do so. Also, we do not know what facts
pertaining to the committees’ independence and safeguards
were sufficiently proven for summary judgment purposes.

We recently announced in Forbes v. Township of Lower
Merion, 313 F.3d 144, 146 (3d Cir. 2002), a supervisory
rule requiring district courts to set out what facts they
relied on and the legal reasoning they used to determine
whether to grant a summary judgment motion for qualified
immunity. We now extend this rule to require district
courts to provide the same information when deciding
motions for summary judgment based on absolute
immunity defenses. Accordingly, we remand to the District
Court in order for it to reconsider whether the defendants
are entitled to quasi-judicial absolute immunity. 6

C. Qualified immunity

Finally, the defendants contend that they are entitled to
qualified immunity either because Hamilton has not raised
a genuine issue of material fact whether the defendants
violated his Eighth Amendment right to be free from cruel
and unusual punishment or because no clearly established
law prohibited the defendants’ conduct at the time they
acted. The District Court rejected this claim, and we
remand for further consideration of the issues.

In determining whether to grant summary judgment on
qualified immunity grounds, a court must first consider
whether "[t]aken in the light most favorable to the party
asserting the injury, do the facts alleged show the officer’s
conduct violated a constitutional right." Saucier v. Katz,
533 U.S. 194, 201 (2001). "[I]f a violation could be made
out on a favorable view of the parties’ submissions, the
next, sequential step is to ask whether the right was clearly
established." Id.

The defendants violated Hamilton’s Eighth Amendment
rights only if they acted with deliberate indifference to his
_________________________________________________________________

6. On remand, if the defendants direct the Court to any evidence
pertaining to the independence and safeguards of their decision-making
processes (they did not do so here), it may be useful to compare this
evidence with the independence and safeguards considered insufficient
in Cleavinger to warrant quasi-judicial immunity.

                                  15


safety; in other words, to be liable, the defendants must
have known that Hamilton "face[d] a substantial risk of
serious harm" and they must have "disregard[ed] that risk
by failing to take reasonable measures to abate it." Farmer
v. Brennan, 511 U.S. 825, 847 (1994). As noted above, in
Hamilton I, 117 F.3d at 745-49, we held that Hamilton had
raised a genuine issue of material fact whether defendants
Leavy, Faulkner, Queener, and Lewis acted with deliberate
indifference to Hamilton’s safety in violation of the Eighth
Amendment.

The District Court’s opinion did not discuss whether a
constitutional violation occurred other than to note that we
held in Hamilton I that a genuine issue of material fact
existed as to the reasonableness of the defendants’
conduct. The Court then skipped ahead to address the
second prong in the qualified immunity analysis. It seems
to us likely that, in so doing, the Court tacitly applied the
law of the case doctrine, reasoning that Hamilton I had
conclusively resolved for summary judgment purposes the
first prong of the qualified immunity analysis.

The law of the case doctrine "limits relitigation of an
issue once it has been decided" in an earlier stage of the
same litigation. In re Continental Airlines, Inc., 279 F.3d
226, 232 (3d Cir. 2002). We apply the doctrine with the
intent that it will promote finality, consistency, and judicial
economy. In re City of Philadelphia Litig., 158 F.3d 711,
717-18 (3d Cir. 1998). Reconsideration of a previously
decided issue may, however, be appropriate in certain
circumstances, including when the record contains new
evidence. Id. at 718; Bridge v. United States Parole Comm’n,
981 F.2d 97, 103 (3d Cir. 1992). This exception to the law
of the case doctrine makes sense because when the record
contains new evidence, "the question has not really been
decided earlier and is posed for the first time." Bridge, 981
F.2d at 103. But this is so only if the new evidence differs
materially from the evidence of record when the issue was
first decided and if it provides less support for that
decision. City of Philadelphia Litig., 158 F.3d at 720.
Accordingly, if the evidence at the two stages of litigation is
"substantially similar," or if the evidence at the latter stage
provides more support for the decision made earlier, the
law of the case doctrine will apply. Id.

                                16


Our decision in Hamilton I that the record evidence did
not permit the entry of summary judgment in favor of the
defendants in the case at that time (Leavy, Faulkner,
Queener, and Lewis) does constitute the law of the case as
to that evidence and those defendants. Between Hamilton I
and the District Court’s rejection of the qualified immunity
defense, however, the parties engaged in discovery and
supplemented the record. If the record now contains
evidence materially deviating from the evidence in the
record when we decided Hamilton I, the application of the
law of the case doctrine may be inapplicable to the
defendants in Hamilton I. Because of the factual nature of
this determination, and because we cannot be certain that
the District Court applied the law of the case doctrine, we
remand for the Court to decide in the first instance whether
that doctrine applies.

Between Hamilton I and the District Court’s decision,
Hamilton also amended the complaint to include additional
defendants. We agree with the Seventh Circuit that"[t]he
law of the case doctrine should not be read so rigidly that
it precludes a party from raising an argument that it had
no prior opportunity to raise." United States v. Dexter, 165
F.3d 1120, 1124 (7th Cir. 1999) (quoting Bagola v. Kindt,
131 F.3d 632, 637 (7th Cir. 1997)). The defendants added
since Hamilton I lacked the opportunity to argue that they
had not violated Hamilton’s Eighth Amendment rights. On
remand, they will have the opportunity to do so. We
recognize, however, that the Hamilton I decision, though
"not controlling, . . . is highly persuasive authority for the
issues it addressed." Id.

Turning to the second prong of the qualified immunity
defense, the District Court held that "Hamilton’s right to be
protected from known risks was clearly established in
August 5, 1992." As we have previously explained, however,
"to defeat qualified immunity it is not sufficient that the
right at issue be clearly established as a general matter.
Rather, the question is whether a reasonable public official
would know that his or her specific conduct violated clearly
established rights." Grant v. City of Pittsburgh, 98 F.3d 116,
121 (3d Cir. 1996) (citing Anderson v. Creighton , 483 U.S.
635, 636-37 (1987)) (emphasis in original); Saucier, 533
17
U.S. at 202. Because we do not know what "specific
conduct" the District Court on remand will consider
sufficiently established for summary judgment purposes,
we remand without addressing the question whether
Hamilton can withstand the defendants’ summary
judgment motion to the extent it argues that they did not
violate any clearly established law.

CONCLUSION

The District Court correctly concluded that the
defendants have not established that they are entitled to
absolute immunity on the ground that the Superior Court’s
orders prohibited them from providing Hamilton with
effective safety measures. We remand, however, for the
Court to reconsider whether they are entitled to quasi-
judicial absolute immunity. Finally, the District Court on
remand should address also the applicability of the law of
the case doctrine and whether the defendants should
receive qualified immunity.

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit
18